Citation Nr: 1141179	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a renal condition, to include hematuria.

2.  Entitlement to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1955 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2007, the Veteran testified before a Decision Review Officer (DRO) at a formal hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

In an August 2008, the Board denied the claims for service connection for a renal disorder and Reiter's syndrome.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision vacating the Board's decision with respect to the claims, as the Court determined that the Board failed to properly address the lay statements and sworn testimony regarding the claimed disorders and to provide adequate reasons and bases to support its decision.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran currently has a renal condition that was caused by or incurred during his military service.

2.  The preponderance of evidence does not show that the Veteran's Reiter's syndrome was caused by an injury or occurrence during his military service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a renal disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for Reiter's syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in October 2003, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter dated in March 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

The claims file reflects that the Veteran was afforded a VA examination in December 2004, during which the claimed disorders were evaluated.  In  a June 2010 Appellate Brief, the Veteran argued that the December 2004 VA examination report is inadequate because the examination was performed by a nurse practitioner and not a medical doctor.  This argument is unavailing in light of the evidence of record as well as 38 C.F.R. § 3.159(a)(1) and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  A nurse practitioner, therefore, is able to provide a competent medical nexus opinions about the relationships between the Veteran's claimed renal disorder and Reiter's syndrome and his period of active service.  The Veteran also argued that the examination report is inadequate because the nurse practitioner relied on his past medical records in providing opinions with respect to his claims.  However, as discussed further below, the Board gives consideration to a medical professional's review of the claims file, to include any medical records, in determining the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000)  (the factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion).  Thus, the Veteran has not shown, and the evidence does not indicate, that the December 2004 VA examination is inadequate for purposes of determining whether service connection is warranted. 

The duty to assist also has been fulfilled, as VA and private medical records  relevant to these claims have been requested and obtained and the Veteran has been provided with a VA examination for the claimed disorders.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis or certain renal conditions, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Veteran's service records in this case do not show that he served on active duty during this time period and does not specifically reflect any service in the Republic of Vietnam during the Vietnam era.  Therefore, presumptive service connection on this basis in not applicable in this case.

The Board points out that the Department of Defense provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  Based on the current Department of Defense findings, the use of herbicides has only been acknowledged for specific units that served in areas along the DMZ in Korea between April 1968 and July 1969.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  The Veteran's service records do not reflect any active service between April 1968 and July 1969, service in the United States Army, or any specific service in Korea.  Thus, presumptive service for herbicide exposure due to service in Korea does not apply.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Factual Background

The Veteran has essentially contended that he currently has a renal condition, to include hematuria, and Reiter's syndrome as the result of military service.  Specifically, he has claimed that in April 1956, during his period of active service, he was injured when a fellow serviceman jumped on him causing trauma to his abdomen.  According to the Veteran, the trauma has resulted in a renal condition and Reiter's Syndrome.  The Veteran also raised an alternative argument that he developed Reiter's syndrome due to his service in the South Pacific.  

The Veteran's service personnel records reflect his service in the U.S. Navy from November 1955 to August 1957.  While these records indicate that he served aboard a Navy ship, these records do not include the exact location of his foreign service, if any.  The service personnel records are negative for any awards or decorations indicating that the Veteran engaged in combat.

The Veteran's service medical records have been associated with the claims file.  An April 1956 service treatment record shows that he was diagnosed with hematuria, renal, due to trauma; it was noted that he was "jumped on," resulting in an abdominal injury.  The record shows that physical examination was within normal limits, except for mild mid-abdominal tenderness.  All laboratory work was negative for any pathologies.  July 1956 service treatment records include the Veteran's report of back pain since the April 1956 incident.  The examiner concluded that the Veteran's kidney was not the cause of his backache, as his complete genitourinary work up was negative for any pathologies.  The associated X-rays of the spine were negative.  The provision diagnosis was psychogenic versus renal/orthopedic.  The August 1957 separation report of medical examination shows clinical evaluation of the genitourinary system, the musculoskeletal system, and the extremities.  The associated laboratory testing, to include an urinalysis, was negative for any pathologies.

The RO obtained the Veteran's private medical records following his separation from active service.  A July 1974 treatment record reflects his report of being diagnosed with Reiter's syndrome in 1967.  This record also includes the Veteran's report of suffering a "kidney contusion" in 1956.  Subsequent records show that he was treated intermittently for abdominal pain and painful joints, to include the right shoulder, neck, and reports of arthralgias.  An August 1979 inpatient treatment record shows a diagnosis of Reiter's disease, currently in remission.  Subsequent treatment records indicate that he was diagnosed with an abdominal aortic aneurysm in June 2000.  Overall, the private medical records are negative for reports of hematuria or a diagnosed renal disorder.  A March 2002 private urinalysis was negative for any pathologies.  Private treatment records dated in March 2002 and March 2003 show that the Veteran denied having any genitourinary symptoms.

In support of his claim, the Veteran submitted an October 2004 letter from his private physician, M.G., M.D., who reported that he treated the Veteran for his general medical care.  Dr. M.G. stated that he reviewed information regarding the Veteran's theater of service and the medical records related to his Reiter Syndrome and hematuria.  The doctor indicated that while it was impossible to say with certainty, it seemed as likely as not that the Veteran's hematuria, renal disease, and Reiter syndrome resulted from the reported traumatic in-service incident.  

The Veteran underwent a VA examination in December 2004.  The examiner reported that the claims file was reviewed in conjunction with the examination.  During the examination, the Veteran reported having continuous pain in his joints due to Reiter's syndrome, to include pain in his weight bearing joints, ankles, and bilateral knees.  He was noted to have urethritis, uveitis, and conjunctivitis related to Reiter's syndrome.  Following a clinical examination, the pertinent diagnoses were Reiter's syndrome, abdominal aortic aneurysm, and history of hematuria following trauma in service.  Based on the examination results and review of the claims folder, the examiner opined that the Veteran's initial hematuria was as likely as not caused by the claimed in-service trauma.  The examiner stated, however, that the medical evidence in the claims folder indicated that the condition resolved without reoccurrence.  She highlighted that there was no medical evidence indicating any hematuria following the Veteran's separation from service.  The examiner concluded that the Reiter's syndrome diagnosis was accurate and that the Veteran continued to have symptoms consistent with this diagnosis.  However, she stated that she could not find any medical evidence, documentation or studies associating Reiter's syndrome with the type of trauma the Veteran experienced in service.  Therefore, the examiner opined that the Veteran's Reiter's syndrome was not caused by in-service trauma and the in-service episode of hematuria resolved without subsequent kidney damage.

During the June 2007 formal hearing, the Veteran reiterated his contentions that the claimed renal and Reiter's syndrome disorders were related to his military service.  He described the in-service incident during he suffered an abdominal injury, after which he experienced hematuria.  The Veteran claimed that after years his condition finally went away, but that he still occasionally saw a small amount of blood in his urine; he stated that by the time he got to a doctor, his symptoms were gone.  He also reported having intermittent pain in his back and groin area ever since his in-service injury.  The Veteran testified that he was diagnosed with Reiter's syndrome in 1967, and that his private physician told him that he contracted the disease during his service in the South Pacific.

Renal Disorder

Based on the foregoing evidence, the Board finds that entitlement to service connection for a renal disorder is not warranted.  The weight of the evidence does not show that the Veteran had such a current disability at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the objective medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed renal disorder is related to the Veteran's military service.

The Veteran has essentially claimed that he has a renal disorder that is related to his military service.  He claims he has experienced intermittent hematuria ever since his military service.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's available service treatment records show that he was treated for a single episode of hematuria in April 1956.  As such, the Veteran's account of an in-service episode of hematuria is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having a single episode hematuria following the April 1956 in-service injury is credible.  Indeed, his service treatment records document his reports of having hematuria after suffering an injury to his abdomen.  However, the fact remains that there is no evidence that the Veteran sustained a chronic injury or disability as a result of the in-service incident.   

Although the Veteran's service treatment records show that he was treated for a single episode of hematuria, the preponderance of the evidence does not show that the Veteran had a chronic renal disorder that began during his military service.  The Board highlights that the Veteran underwent complete genitourinary testing in July 1956, following his April 1956 incident, at which time the diagnostic testing was completely negative for any renal pathologies.  Moreover, the Board finds the Veteran's August 1957 service treatment record, which was completed during the same month as separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The August 1957 service treatment record is entirely negative for any symptoms associated with a renal condition and weighs heavily against the claim.  The weight of the service medical records, including the August 1957 service treatment record, is greater than subsequent private medical treatment records based on a history provided by the Veteran.  With regards to the claim for a renal condition, the service medical records support a conclusion that his hematuria during service was acute and transitory, as the August 1957 service treatment record shows no renal conditions at the time of separation.

Moreover, the Board does not find the Veteran's statements regarding a continuity of renal symptomatology since his military service to be credible.  As discussed above, the Veteran's service treatment records show a single report of hematuria, without any reported reoccurrence, and his August 1957 separation report of medical examination shows that the clinical examination of the genitourinary system and an urinalysis were normal.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the continuity of renal symptomatology.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Veteran's statements regarding a continuity of hematuria symptomatology is not credible in light of the medical evidence and additional lay statements of record.  Notably, the post-separation medical records are negative for any reports of renal symptomatology.  While the July 1974 private medical record includes the Veteran's report of having kidney symptomatology in 1956, this record is negative for reports of contemporaneous renal symptoms.  Additionally, subsequent medical records show treatment for numerous disorders.  However,  these medical records are silent for any reported renal symptomatology.  Indeed, the Veteran denied having any genitourinary symptoms during private health assessments in March 2002 and March 2003 and a March 2002 private urinalysis was negative for any pathologies.  The Board finds these factors together to be highly probative evidence that there has not been a continuity of renal symptomatology and weigh heavily against any contention to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of a diagnosed renal disorder following separation and the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of hematuria since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Essentially, the medical evidence in this case does not include objective findings associated with a hematuria diagnosis or with any other renal disorder.  In reaching the foregoing conclusion, the Board has also considered the October 2004 medical opinion of Dr. M.G. that the Veteran's renal disease and hematuria resulted from in-service trauma.  Although Dr. M.G.'s opinion is favorable to the Veteran, the Board must conclude that it is of limited probative value and does not provide basis to warrant service connection.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Initially, the Board finds that although Dr. M.G.'s opinion refers to renal disease and hematuria, the physician did not indicate whether or not the opinion referred to the solitary episode of hematuria/renal symptomatology in-service or whether the Veteran is currently diagnosed with this condition.  Again, the Board highlights that the medical evidence of record does not include a current diagnosis of renal disease or hematuria that is supported by objective evidence or clinical test results.  See generally Nives-Rodriguez v. Peak, 22 Vet. App. 295 (2008) (holding that a VA medical examination is not entitled to any weight if it contains only data and conclusion without reasoning/rationale).   

Additionally, Dr. M.G. did not discuss the basis of his opinion with regards to the Veteran's claim.  While Dr. M.G. indicated in his letter that he reviewed the Veteran's information regarding his tour of duty and his medical records in relation to his hematuria, there is no indication as to exact information the physician actually reviewed.  Moreover, Dr. M.G. did not expressly provide a detailed rationale as to the basis of his opinion that relates renal disease and hematuria to the Veteran's military service.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it unsupported by medical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  See also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

In contrast, the Board finds highly probative the December 2004 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner determined that the Veteran's in-service hematuria resolved immediately after the in-service trauma without subsequent kidney damage.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board again highlights that consideration has been given to the Veteran's statements regarding the onset and continuity of his renal symptomatology. As determined above, he is competent in this regard because he personally experienced the reported symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The precise nature of a renal disorder is inherently difficult to identify by a lay person given the complexities of the genitourinary system.  The Veteran does not contend that he was reporting a contemporaneous medical diagnosis related to his renal symptomatology.  As discussed above, no such diagnosis of a renal disorder has been confirmed based on the objective medical evidence of record.   It is clear for this reason that the Veteran's description of his hematuria has not, as of yet, been used to support a later diagnosis relevant to the renal disorder worth probative value made by a medical professional.  As such, he is not competent to conclude that he has a renal disability.

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to the claimed renal disorder has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a renal disorder is denied without more, as consideration of the other requirements for each manner of establishing this benefit is unnecessary since doing so would not alter the conclusion reached herein.  Accordingly, the appeal is denied.

Reiter's Syndrome

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for Reiter's syndrome.  While the medical evidence shows that the Veteran was diagnosed with Reiter's syndrome in 1967, the preponderance of the evidence, as discussed below, does not indicate that the claimed disorder is related to an in-service injury or that the disorder is otherwise related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran has essentially claimed that his Reiter syndrome began following his 1956 in-service abdominal injury and that he experienced a continuity symptomatology following his separation from active duty.  As previously noted, lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994); see also 38 C.F.R. § 3.159(a)(2).  Given that the Veteran's July 1956 service treatment records document his report of low back symptomatology, his account of in-service orthopedic symptomatology to be competent.

Although the Veteran is content to report that he experienced orthopedic symptomatology ever since his military service, the Board must still determine whether his statements are credible.  See Layno v. Brown, 6 Vet. App. 465.  In this case, the Board does not find the Veteran's statements that his Reiter's syndrome began in service and that he experienced a continuity of symptomatology to be credible.  As discussed above, the Veteran's service treatment records only show reports of low back pain in July 1956, and his August 1957 service separation examination shows that the clinical examination of his musculoskeletal system was generally normal.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his low back disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Furthermore, the Board finds that the Veteran's report of a continuity of symptomatology is also not supported by the evidence of record.  The Board finds that while the Veteran's reports of experiencing symptomatology related to his Reiter's syndrome since service are competent, he made such reports only in conjunction with his claim for benefits.  The Veteran's records showing private medical treatment, which were identified by the Veteran, show that the Veteran was diagnosed with Reiter's syndrome in 1967, but does not include any reports that his symptomatology or disorder began during his military service.  Indeed, the Veteran made no reports of a continuity of his Reiter's syndrome symptomatology during his medical treatment prior to filing his claim for VA benefits.  Given the preponderance of the evidence in its totality, the Veteran's reports of a Reiter's syndrome disorder that began in service and a continuity of symptomatology are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511- 12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). Therefore the Veteran's statements as to the onset and continuity of his Reiter's syndrome symptomatology are given less probative value when compared to the medical evidence and other lay evidence of record.

In this case, the preponderance of the medical evidence does not indicate that the Veteran's current Reiter's syndrome diagnosis is related to his military service.  The Board acknowledges that the claims file includes an October 2004 opinion from Dr. M.G. that it is as likely as not that the Veteran's Reiter's syndrome resulted from an in-service trauma.  While this opinion is favorable to the Veteran, the Board finds it to be of limited probative value.  See Willis,  Vet. App. 66; Wilson, 2 Vet. App. 614.  Again, the Board notes that there is no clear indication as to the exact information Dr. M.G. reviewed prior to rendering his opinion.   Also, the physician failed to provide the basis of his opinion or give any indication as to how he reached his stated medical conclusion.  See Bloom, 12 Vet. App. at 187 (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  As Dr. M.G.'s opinion is unsupported by medical evidence or a medical rationale, the Board finds the opinion to be an inadequate for purposes of establishing service connection.  See Black, 5 Vet. App. at 180; see also, Knightly, 6 Vet. App. 200; Miller, 11 Vet. App. at 348 (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Board finds highly probative the December 2004 VA examiner's opinion that the Veteran's Reiter's syndrome was not caused by in-service trauma.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  As noted above, the factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Essentially, the preponderance of the evidence does warrant the grant of service connection in this instance.

As noted above, the Veteran has also made statements to the effect that his private medical physician informed him that his Reiter's syndrome diagnosis was related to his service in the South Pacific.  However, there is no documented evidence of record which supports the Veteran's statements to this effect.   Thus, the Veteran's statements in this regard are not credible.  Moreover, the Court has held that hearsay medical evidence, as transmitted by a lay person, is not adequate because the connection between what a physician said and the lay person's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1977).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board finds that there is no evidence to support a grant of service connection based on herbicide exposure.  As noted above, the Veteran's service records do not specifically indicate that he served in an area or during a time period recognized by VA or the Department of Defense as involving herbicide exposure.  The Veteran has not provided any medical evidence to substantiate his argument that his Reiter's syndrome is related to service in the South Pacific, nor has he provided specific details regarding how he believes his service in this area is related to his diagnosis.  Essentially, there is no evidence to support a grant of service connection based on this argument.    

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his Reiter's syndrome is related to military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a renal condition, to include hematuria is denied.

Service connection for Reiter's syndrome is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


